Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered. 

Amended claims filed on 2/25/2022 have been examined.  Claim 1 has been amended. Claims 12-22 have been cancelled.  No claims have been added.  Claims 1-11 are pending.  

Response to Arguments/Amendments

Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rainnie et al. (USPat: 7,672,695 B1, hereinafter referred to as Rainnie) in view of Kao et al. (USPub: 2016/0066122, hereinafter referred to as Kao) and Maiback et al. (USPat: 10,182,328, B1, hereinafter referred to as Maiback).

Regarding claim 1, Rainnie discloses a method for realizing low-power dissipation standby of a bluetooth security device comprising a means for making security and a means for performing Bluetooth (FIG. 4, col. 2, lines 19-22, and col. 6, lines 31-34, wherein the portable AP includes a Bluetooth , wherein said method comprises the following steps: 
Step S1, waking up, by the means for performing Bluetooth, the means for making security, and setting a state of the means for making security as a working mode (col. 8, lines 7-9 and col. 2, 19-22, wherein the portable AP is waked from a sleep mode by a Bluetooth to establish  data service);
Step S3, executing, by the means for making security, corresponding operation according to the data received so as to obtain a processed result (col. 2, lines 42-49, wherein the control module is the means for making security which needs to provide a secure data exchange for authorized users); 
Step S4, returning, by the means for making security, the processed result to the means for performing bluetooth (col. 1, lines 64-66, and col. 2, lines 3-6,  wherein the control module determines whether to put the portable AC to a sleep mode or not), and going to Step S5; and
Step S5, setting, by the means for making security, the state of the means for making security as a low-power dissipation standby mode, and waiting for being woken up by the means for performing bluetooth (col. 1, lines 64-66, and col. 2, lines 3-6,  wherein the control module puts the portable AC to a sleep mode and waits for a resume signal to wake up by a signal received from the Bluetooth).
Although Rainnie discloses everything as applied above, Rainnie does not explicitly disclose determining, by the means for making security, whether data from the means for performing bluetooth is received in a fifth preset duration.   
determining, by the means for making security, whether data from the means for performing bluetooth is received in a fifth preset duration (para. 39, lines 4-15, wherein the control device (i.e., a means for making security) receives data from Bluetooth and determines whether the received data is in the predetermined period of time (i.e., a fifth preset duration)). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kao’s method into Rainnie’s invention. One of ordinary skill in the art would have been motivated “so that one of the paired cellular devices can monitor the activities of the other paired cellular device through one or more communication networks” (para. 5, lines 2-5).
Hence, Rainnie and Kao disclose the method includes
Step S2, determining, by the means for making security, whether data from the means for performing bluetooth is received in a fifth preset duration, if yes, going to Step S3; otherwise, going to Step S5 (Kao’s para. 39, lines 4-15).
Although Rainnie and Kao disclose everything as applied above, Rainnie and Kao do not explicitly disclose the method is for dealing with a mobile payment.  However, this concept is well known in the art as disclosed by Maiback. In the same field of endeavor, Maiback discloses a bluetooth communication is used 
for dealing with a mobile payment (element 116 in FIG. 1, and col. 4, lines 19-23, wherein the Bluetooth communication is used for a mobile payment).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maiback’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated of “performing a payment transaction at a point-of-sale system” (col. 2, lines 57-58).

Regarding claim 2, Rainnie, Kao and Maiback disclose everything as applied above. Rainnie, Kao and Maiback further disclose wherein said method further comprises:
Step H1, waiting, by the means for performing bluetooth, for receiving data from an upper computer (Rainnie’s FIG. 4, col. 1, lines 45-48, wherein the processor is an upper computer); 
Step H2, setting, by the means for performing bluetooth, a state of the means for performing bluetooth as the working mode and waking up the means for making security when the data from the upper computer is received from the means for performing bluetooth (Rainnie’s col. 8, lines 7-9 and col. 2, 19-22, wherein the portable AP is waked from a sleep mode by a Bluetooth to establish data service);
Step H3, sending, by the means for performing bluetooth, the data from the upper computer to the means for making security after a first preset duration (Rainnie’s FIG. 4, wherein the data is sent by the portable access point is from the processor to the WAN via the Bluetooth); 
Step H4, determining, by the means for performing bluetooth, whether the processed result from the means for making security is received in a second preset duration, if yes, sending the processed result to the upper computer, and going to Step H5; otherwise, directly going to Step H5 (Rainnie’s col. 1, lines 59-62, wherein the WAN forwards the data packets via Bluetooth when they are received);
Step H5, setting, by the means for performing bluetooth, the state of the means for performing bluetooth as the low-power dissipation standby mode, and going to Step H1 (Rainnie’s col 8. Lines 1-4, wherein power down the WAN (i.e., low power) when there is no data to transmit).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maiback’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated of “performing a payment transaction at a point-of-sale system” (col. 2, lines 57-58).

Regarding claim 3, Rainnie, Kao and Maiback disclose everything as applied above. Rainnie, Kao and Maiback further disclose
wherein, after the means for performing bluetooth sends the processed result to the upper computer, and before Step H5, said method further comprises:
Step A1, determining, by the means for performing bluetooth, whether a bluetooth connection is disconnected, if yes, organizing a disconnecting instruction, waking up the means for making security, and going to Step A2; otherwise, going to Step H5 (Rainnie’s col. 8, lines 1-4, wherein the firewall determines no connection (i.e., disconnected), the processor power down the WAN (i.e., going to deep-power saving mode));
Step A2, sending, by the means for performing bluetooth, the disconnecting instruction to the means for making security after a third preset duration (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein the firewall determines no connection (i.e., disconnected), the processor powers down the WAN (i.e., going to deep-power saving mode).  The processor performs a particular function is done by an instruction); and
Step A3, setting, by the means for performing bluetooth, the state of the means for performing bluetooth as a deep-power saving mode when the means for performing bluetooth receives the disconnecting instruction from the means for making security within a fourth preset duration (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein the firewall determines no connection (i.e., disconnected), the processor power down the WAN (i.e., going to deep-power saving mode). The processor performs a particular function is done by an instruction).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maiback’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would 

Regarding claim 4, Rainnie, Kao and Maiback disclose everything as applied above. Rainnie, Kao and Maiback further disclose
wherein, after Step S2 and before Step S3, said method further comprises that determining, by the means for making security, whether the data received is the disconnecting instruction, if yes, going to Step S6; otherwise, going to Step S3 (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein a power down command/instruction is received by the WAN the processor, WAN is powered down);
Step S6, organizing, by the means for making security, a response of the disconnecting instruction, and returning the response of the disconnecting instruction to the means for performing bluetooth (Rainnie’s col. 8, lines 1-4 and col. 6, lines 35-36, wherein a power down action is a response of WAN to receive a power down instruction). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maiback’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated of “performing a payment transaction at a point-of-sale system” (col. 2, lines 57-58).

Regarding claim 5, Rainnie, Kao and Maiback disclose everything as applied above. Rainnie, Kao and Maiback further disclose
wherein, the means for performing bluetooth setting the state of the means for performing bluetooth as the deep-power saving mode specifically comprises that setting, by the means for performing bluetooth, the state of the means for performing bluetooth as the deep-sleep mode (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode);
after Step S6, the method further comprises that setting, by the means for making security, the state of the means for making security as the deep-sleep mode (Rainnie’s col. 8, lines 1-4, wherein the power down state is a deep-power saving mode).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maiback’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated of “performing a payment transaction at a point-of-sale system” (col. 2, lines 57-58).

Regarding claim 6, Rainnie, Kao and Maiback disclose everything as applied above. Rainnie, Kao and Maiback further disclose
wherein, the means for performing bluetooth setting the state of the means for performing bluetooth as the deep-power saving mode specifically comprises that executing, by the means for performing bluetooth, a shutdown operation (Rainnie’s col. 8, lines 1-4, wherein the power down state is 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maiback’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated of “performing a payment transaction at a point-of-sale system” (col. 2, lines 57-58).

Regarding claim 10, Rainnie, Kao and Maiback disclose everything as applied above. Rainnie, Kao and Maiback further disclose
when the means for making security is woken by a button, setting, by the means for making security, the state of the means for making security as the working mode, executing the corresponding operation so as to obtain the processed result, saving the processed result and setting the state of the means for making security as the low-power dissipation standby mode (Rainnie’s col. 8, lines 23-25 and col. 2, lines 3-6, wherein the on/off switch is a button).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maiback’s method into Rainnie and Kao’s invention. One of ordinary skill in the art would have been motivated of “performing a payment transaction at a point-of-sale system” (col. 2, lines 57-58).

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rainnie in view of Kao and Maiback as applied to claim 1 above, and further in view of Fukuda (USPub: 2011/0299512, hereinafter referred to as Fukuda).

Regarding claim 7, Rainnie, Kao and Maiback disclose everything as applied above. Rainnie, Kao and Maiback further disclose
wherein the means for performing bluetooth setting the state of the means for performing bluetooth as the working mode specifically comprises that starting up, by the means for performing bluetooth, the dependent associates of the means for performing bluetooth (Rainnie’s col. 8, lines 7-9, wherein the wake-up is a starting up).
Although Rainnie, Kao and Maiback disclose everything as applied above, Rainnie, Kao and Maiback do not explicitly disclose setting a clock of the means for performing bluetooth as a high-speed clock mode. However, this concept is well known in the art as disclosed by Fukuda. In the same field of endeavor, Fukuda discloses 
setting a clock of the means for performing bluetooth as a high-speed clock mode (para. 84, lines 2-4 and para. 129, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie, Kao and Maiback’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of 
Rainnie, Kao, Maiback and Fukuda disclose everything as applied above. Rainnie, Kao and Fukuda further disclose 
the means for performing bluetooth setting the state of the means for performing bluetooth as the low-power dissipation standby mode specifically comprises that the means for performing bluetooth closing down the dependent associates of the means for performing bluetooth (Rainnie’s col. 6, lines 1-4), setting the clock of the means for performing bluetooth as the low-speed clock (Fukuda’s para. 84, lines 5-8), and setting the chip of the means for performing bluetooth as the sleep mode (Rainnie’s col. 2, lines 3-6)

Regarding claim 8, Rainnie, Kao and Maiback disclose everything as applied above, Rainnie, Kao and Maiback do not explicitly disclose determining, by the means for making security, whether a process-controlling is set according to the received data, and using a low-power dissipation timer to set a process-controlling timer according to the received data in the case that the determining result is that the process-controlling is set. However, this concept is well known in the art as disclosed by Fukuda. In the same field of endeavor, Fukuda discloses
determining, by the means for making security, whether a process-controlling is set according to the received data, and using a low-power dissipation timer to set a process-controlling timer according to the received data in the case that the determining result is that the process-controlling is set (para. 91, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie, Kao and Maiback’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of communication such as wireless LAN while a user is wearing the communication device on his/her person” (para. 8, lines 6-9).
Hence, Rainnie, Kao, Maiback and Fukuda disclose 
wherein, when the means for making security determining whether the data from the means for performing bluetooth is received within the fifth preset duration in Step S2, and before Step S4, said method further comprises (Kao’s para. 39, lines 4-15, wherein the control device (i.e., a means for making security) receives data from Bluetooth and determines whether the received data is in the predetermined period of time (i.e., a fifth preset duration)):
determining, by the means for making security, whether a process-controlling is set according to the received data, and using a low-power dissipation timer to set a process-controlling timer according to the received data in the case that the determining result is that the process-controlling is set (Fukuda’s para. 91, lines 1-3).

Regarding claim 9, Rainnie, Kao, Maiback and Fukuda disclose everything as applied above. Rainnie, Kao, Maiback and Fukuda further disclose 
`when the means for making security is woken up by the process controlling timer, setting, by the means for making security, the state of the means for making security as the working mode, and executing the corresponding operation so as to obtain the processed result and saving the processed result, and then setting the state of the means for making security as the low-power dissipation standby mode (Fukuda’s para. 91, lines 1-3 and Rainnie’s col. 6, lines 31-34, wherein the clock is a timer).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie, Kao and Maiback’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of communication such as wireless LAN while a user is wearing the communication device on his/her person” (para. 8, lines 6-9).

Regarding claim 11, Rainnie, Kao and Maiback disclose everything as applied above, Rainnie, Kao and Maiback do not explicitly disclose setting, by the means for making security, the clock of the means for making security as the high-speed clock mode. However, this concept is well known in the art as disclosed by Fukuda. In the same field of endeavor, Fukuda discloses
wherein, the means for making security setting the state of the means for making security as the working mode specifically comprises: setting, by the means for making security, the clock of the means for making security as the high-speed clock mode, and starting up dependent associates of the means for making security (Fukuda’s para. 84, lines 2-4); 
the means for making security setting the state of the means for making security as the low-power dissipation standby mode specifically comprises: setting, by the means for making security, the clock of the means for making security as the low-speed clock mode, closing down the dependent associates of the means for making security and the peripheral units connecting to the means for making security, and setting the chip of the means for making security as the sleep mode (Fukuda’s para. 84, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Fukuda’s method into Rainnie, Kao and Maiback’s invention. One of ordinary skill in the art would have been motivated “to enable, by a communication device, start/end of communication such as wireless LAN while a user is wearing the communication device on his/her person” (para. 8, lines 6-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419